Exhibit 49
Cook County Sheriff's Office                                                                                                                                                             Column B                           Sexual Harassment-Related Incidents: 210 Indecent Exposure, 216 Sexual Harassment, 313 Indecent Exposure/Masterbation, 316 Sexual Activity, 323 Indecent Exposure, 325 Sexual Harassment, 412 Sexual Abuse/Assult
Summary of Reported Indecent Exposure-Related vs. Benchmark Incidents by Month                                                                                                           Column C/D                         Four 300 Level Benchmark Incidents: 307 Battery, 320 Verbal Threat to Staff, 321 Inappropriate Urinating or Defecating, 322 Disrespect to Staff (alternatively, incidents that include sexual violation code(s) were excluded)
                                                                                                                                                                                         Column E/F                         ALL 300 Level Benchmark Incidents: 301-327 except for incidents that include a single code of 313, 316, 323, or 325 (i.e., the 300-level sexual violation code) (alternatively, incidents that include sexual violation code(s) were excluded)
                                                                                                                                                                                         Column G/H                         403 Benchmark Incidents: 403 Assault on Staff with Bodily Fluids (alternatively, incidents that include sexual violation code(s) were excluded)
                                                        Four 300 Level                         ALL 300 Level
                                                                                                                                    403 Benchmark
                 Sexual Harassment   Four 300 Level       Benchmark        ALL 300 Level        Benchmark
                                                                                                                 403 Benchmark     Reported Incidents   300 Level / Indecent
        Month     Related Reported     Benchmark       Reported Incidents    Benchmark       Reported Incidents
                                                                                                                Reported Incidents excluding Sexual          Exposure
                      Incidents     Reported Incidents excluding Sexual   Reported Incidents excluding Sexual
                                                                                                                                    Violation Codes                                                                                               Figure 1 (Corrected by Cleaning Data)
                                                        Violation Codes                       Violation Codes
Jan-15                           13                67                  65               100                  98                10                 10                   7.69                                              Indecent Exposure-Related vs. 300 Level Benchmark vs. 403 Benchmark Reported Incidents
Feb-15                           13                52                  51                86                  85                  7                  7                  6.62
                                                                                                                                                                               300
Mar-15
Apr-15
                                 20
                                 26
                                                   86
                                                   86
                                                                       82
                                                                       80
                                                                                        136
                                                                                        131
                                                                                                            132
                                                                                                            125
                                                                                                                               11
                                                                                                                               13
                                                                                                                                                  11
                                                                                                                                                  13
                                                                                                                                                                       6.80
                                                                                                                                                                       5.04                                                                                                                                                                                                                                                                                                                                                       TRO:
May-15                           31                82                  81               117                 116                  6                  6                  3.77                                                                                                                                                                                                                                                                                                                                                       11/28/17
Jun-15                           26                95                  92               127                 124                11                 11                   4.88    250
Jul-15                           47                86                  83               112                 109                13                 13                   2.38
Aug-15                           42                81                  81               123                 123                  9                  9                  2.93
Sep-15                           54                74                  67               109                 102                11                 10                   2.02    200
Oct-15                           41                88                  84               132                 128                16                 14                   3.22
Nov-15                           36                78                  75               112                 109                19                 19                   3.11
                                                                                                                                                                               150
Dec-15                           49                67                  67               116                 116                15                 15                   2.37
Jan-16                           24                84                  82               110                 108                14                 14                   4.58
Feb-16                           35                61                  58                95                  92                21                 20                   2.71    100
Mar-16                           46                79                  78               112                 111                22                 20                   2.43
Apr-16                           32                85                  82               127                 124                15                 15                   3.97
May-16                           36                86                  82               126                 122                17                 17                   3.50    50
Jun-16                           54               103                  99               143                 139                33                 33                   2.65
Jul-16                           43                91                  89               141                 139                26                 26                   3.28
Aug-16                           61                96                  92               134                 130                23                 23                   2.20     -




                                                                                                                                                                                              Feb-15


                                                                                                                                                                                                                Apr-15
                                                                                                                                                                                                                         May-15
                                                                                                                                                                                                                                  Jun-15


                                                                                                                                                                                                                                                    Aug-15
                                                                                                                                                                                                                                                             Sep-15
                                                                                                                                                                                                                                                                      Oct-15


                                                                                                                                                                                                                                                                                        Dec-15


                                                                                                                                                                                                                                                                                                          Feb-16


                                                                                                                                                                                                                                                                                                                            Apr-16
                                                                                                                                                                                                                                                                                                                                     May-16
                                                                                                                                                                                                                                                                                                                                              Jun-16


                                                                                                                                                                                                                                                                                                                                                                Aug-16
                                                                                                                                                                                                                                                                                                                                                                         Sep-16
                                                                                                                                                                                                                                                                                                                                                                                  Oct-16


                                                                                                                                                                                                                                                                                                                                                                                                    Dec-16


                                                                                                                                                                                                                                                                                                                                                                                                                      Feb-17


                                                                                                                                                                                                                                                                                                                                                                                                                                        Apr-17
                                                                                                                                                                                                                                                                                                                                                                                                                                                 May-17
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Jun-17


                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Aug-17
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Sep-17
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Oct-17


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Dec-17


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Feb-18


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Apr-18
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             May-18
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Jun-18


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Aug-18
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Sep-18
                                                                                                                                                                                     Jan-15


                                                                                                                                                                                                       Mar-15




                                                                                                                                                                                                                                           Jul-15




                                                                                                                                                                                                                                                                               Nov-15


                                                                                                                                                                                                                                                                                                 Jan-16


                                                                                                                                                                                                                                                                                                                   Mar-16




                                                                                                                                                                                                                                                                                                                                                       Jul-16




                                                                                                                                                                                                                                                                                                                                                                                           Nov-16


                                                                                                                                                                                                                                                                                                                                                                                                             Jan-17


                                                                                                                                                                                                                                                                                                                                                                                                                               Mar-17




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Jul-17




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Nov-17


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Jan-18


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Mar-18




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Jul-18
Sep-16                           55               102                  98               136                 132                22                 22                   2.47
Oct-16                           50               116                 110               160                 154                26                 26                   3.20
Nov-16                           40                92                  89               135                 132                17                 16                   3.38
Dec-16                           77                88                  83               135                 130                16                 16                   1.75
Jan-17                           40               125                 120               194                 189                23                 22                   4.85                             Sexual Harassment Related Reported Incidents                                                                                                                                                  ALL 300 Level Benchmark Reported Incidents
Feb-17                           43                94                  89               133                 128                16                 16                   3.09
Mar-17                           49               103                  98               160                 155                26                 24                   3.27                             403 Benchmark Reported Incidents                                                                                                                                                              ALL 300 Level Benchmark Reported Incidents excluding Sexual Violation Codes
Apr-17                           52                92                  87               160                 155                23                 22                   3.08                             403 Benchmark Reported Incidents excluding Sexual Violation Codes                                                                                                                             Four 300 Level Benchmark Reported Incidents
May-17                           50               167                 155               230                 218                15                 15                   4.60
Jun-17                           44               137                 125               183                 171                11                 11                   4.16                             Four 300 Level Benchmark Reported Incidents excluding Sexual Violation Codes
Jul-17                           33               140                 130               215                 205                  9                  9                  6.52
Aug-17                           50               172                 155               262                 245                12                 11                   5.24
Sep-17                           43               182                 168               233                 219                24                 23                   5.42
Oct-17                           41               186                 172               253                 239                14                 14                   6.17
Nov-17                           51               127                 112               172                 157                17                 17                   3.37
Dec-17                           48               151                 133               232                 214                10                 10                   4.83
Jan-18                           47               213                 195               267                 249                10                 10                   5.68
Feb-18                           28               195                 190               229                 224                  7                  7                  8.18
Mar-18                           41               201                 180               240                 219                11                 11                   5.85
Apr-18                           23               204                 199               235                 230                  8                  8                 10.22
May-18                           32               213                 204               224                 215                10                 10                   7.00
Jun-18                           17               199                 192               201                 194                  2                  2                 11.82
Jul-18                           15               234                 226               237                 229                11                   9                 15.80
Aug-18                           28               257                 251               257                 251                  7                  5                  9.18
Sep-18                           19               236                 227               236                 227                  5                  5                 12.42

Total                        1,745               5,653              5,358             7,508              7,213                664                647




                                                                                                                                                                                                          DRAFT - Privileged & Confidential
                                                                                                                                                                                                              Attorney Work Product




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Plaintiffs 001477
Cook County Sheriff's Office                                                                      Indecent Exposure-Related Incidents: 210 Indecent Exposure, 216 Sexual Harassment, 313 Indecent Exposure/Masterbation, 323 Indecent Exposure, 325 Sexual Harassment
Summary of Indecent Exposure-Related vs. Benchmark Incidents by Month as a % of Dec 2016          300 Level Benchmark Incidents: 307 Battery, 320 Verbal Threat to Staff, 321 Inappropriate Urinating or Defecating, 322 Disrespect to Staff
                                                                                                  403 Benchmark Incidents: 403 Assault on Staff with Bodily Fluids

                  Indecent
                  Exposure-   300 Level    403
                   Related   Benchmark Benchmark
                  Reported    Reported  Reported
      Period      Incidents   Incidents Incidents
Jan-15                   17%        74%        63%
Feb-15                   17%        64%        44%
Mar-15                   26%       101%        69%
Apr-15                   34%        97%        81%
May-15
Jun-15
                         40%
                         34%
                                    87%
                                    94%
                                               38%
                                               69%
                                                                                                                                                           Figure 2
Jul-15                   61%        83%        81%                                                                Indecent Exposure-Related vs. 300 Level Benchmark vs. 403 Benchmark Reported Incidents
Aug-15                   55%        91%        56%
Sep-15                   70%        81%        63%                                                                                                    as a % of Dec-16
Oct-15                   53%        98%        88%
Nov-15                   47%        83%      119%                                          250%
Dec-15                   64%        86%        94%                                                                                                                                                        TRO:
Jan-16                   31%        81%        88%                                                                                                                                                       11/28/17
Feb-16                   45%        70%      125%
Mar-16                   60%        83%      125%                                          200%
Apr-16                   42%        94%        94%
May-16                   47%        93%      106%
Jun-16                   70%       106%      206%
Jul-16                   56%       104%      163%
Aug-16                   79%        99%      144%
                                                                                           150%
Sep-16                   71%       101%      138%
Oct-16                   65%       119%      163%
Nov-16                   52%       100%      100%
Dec-16                 100%        100%      100%                                          100%
Jan-17                   52%       144%      138%
Feb-17                   56%        99%      100%
Mar-17                   64%       119%      150%
Apr-17                   68%       119%      138%
                                                                                           50%
May-17                   65%       170%        94%
Jun-17                   57%       136%        69%
Jul-17                   43%       159%        56%
Aug-17                   65%       194%        69%
Sep-17                   56%       173%      144%                                           0%
Oct-17                   53%       187%        88%
Nov-17                   66%       127%      106%
Dec-17                   62%       172%        63%
Jan-18                   61%       198%        63%
Feb-18                   36%       170%        44%                                                                            Indecent Exposure-Related Reported Incidents        300 Level Benchmark Reported Incidents          403 Benchmark Reported Incidents
Mar-18                   53%       178%        69%
Apr-18                   30%       174%        50%
May-18                   42%       166%        63%
Jun-18                   22%       149%        13%
Jul-18                   19%       176%        56%
Aug-18                   36%       190%        31%
Sep-18                   25%       175%        31%

Total                   51%         158%          79%




                                                                                                                           DRAFT - Privileged & Confidential
                                                                                                                               Attorney Work Product




                                                                                                                                                                                                                                                                        Plaintiffs 001478
Cook County Sheriff's Office
Summary of Indecent Exposure-Related Incidents by Month - Courthouse - Leighton


                   Indecent
                  Exposure-
                   Related
                  Reported
      Month       Incidents
Jan-15                   -
Feb-15                   -
Mar-15                   -
Apr-15                      2                                                                                                                        Figure 3
May-15                   -
Jun-15                   -                                                                                                Indecent Exposure-Related Incidents Reported at the Courthouse
Jul-15                   -
Aug-15                      1             100
Sep-15                      2                                                                                                                                                                                                                                                                                                             TRO:
Oct-15                      3               90                                                                                                                                                                                                                                                                                        11/28/17
Nov-15                      3
Dec-15                      4
                                            80
Jan-16                      3
Feb-16                      2
Mar-16                      5               70
Apr-16                      6
May-16                      6               60
Jun-16                    12
Jul-16                      1
Aug-16                      9               50
Sep-16                    10
Oct-16                    12                40
Nov-16                      8
Dec-16                      7               30
Jan-17                      6
Feb-17                      7
Mar-17                      7               20
Apr-17                    14
May-17                    11                10
Jun-17                    11
Jul-17                    10
Aug-17                      7
                                            -
                                                  Jan-15




                                                                                                                          Nov-15


                                                                                                                                            Jan-16




                                                                                                                                                                                                                              Nov-16


                                                                                                                                                                                                                                                Jan-17




                                                                                                                                                                                                                                                                                                                        Nov-17


                                                                                                                                                                                                                                                                                                                                          Jan-18
                                                           Feb-15
                                                                    Mar-15
                                                                    Apr-15
                                                                             May-15
                                                                                      Jun-15
                                                                                               Jul-15
                                                                                                        Aug-15
                                                                                                                 Sep-15
                                                                                                                          Oct-15


                                                                                                                                   Dec-15


                                                                                                                                                     Feb-16
                                                                                                                                                              Mar-16
                                                                                                                                                                       Apr-16
                                                                                                                                                                                May-16
                                                                                                                                                                                         Jun-16
                                                                                                                                                                                          Jul-16
                                                                                                                                                                                                   Aug-16
                                                                                                                                                                                                            Sep-16
                                                                                                                                                                                                                     Oct-16


                                                                                                                                                                                                                                       Dec-16


                                                                                                                                                                                                                                                Feb-17
                                                                                                                                                                                                                                                         Mar-17
                                                                                                                                                                                                                                                                  Apr-17
                                                                                                                                                                                                                                                                           May-17
                                                                                                                                                                                                                                                                                    Jun-17
                                                                                                                                                                                                                                                                                             Jul-17
                                                                                                                                                                                                                                                                                                      Aug-17
                                                                                                                                                                                                                                                                                                      Sep-17
                                                                                                                                                                                                                                                                                                               Oct-17


                                                                                                                                                                                                                                                                                                                                 Dec-17


                                                                                                                                                                                                                                                                                                                                                   Feb-18
                                                                                                                                                                                                                                                                                                                                                            Mar-18
                                                                                                                                                                                                                                                                                                                                                                     Apr-18
                                                                                                                                                                                                                                                                                                                                                                     May-18
                                                                                                                                                                                                                                                                                                                                                                              Jun-18
                                                                                                                                                                                                                                                                                                                                                                                       Jul-18
                                                                                                                                                                                                                                                                                                                                                                                                Aug-18
                                                                                                                                                                                                                                                                                                                                                                                                         Sep-18
Sep-17                    12
Oct-17                    10
Nov-17                      7
Dec-17                      2                                                                                                                                                              Indecent Exposure-Related Reported Incidents
Jan-18                      2
Feb-18                   -
Mar-18                      2
Apr-18                   -
May-18                      3
Jun-18                   -
Jul-18                      1
Aug-18                      4
Sep-18                      1

Total                    213

Jan-15 - Nov-17          5.66
Dec-17 - Sep-18          1.50




                                                                                                                                                        DRAFT - Privileged & Confidential
                                                                                                                                                            Attorney Work Product




                                                                                                                                                                                                                                                                                                                                                                                         Plaintiffs 001479
Cook County Sheriff's Office
Summary of Indecent Exposure-Related Incidents by Month - Any APD


                  Indecent Exposure-
                   Related Reported
                    Incidents Any
      Period             APD
Jan-15                          -                  Indecent Exposure-Related Incidents: 210 Indecent Exposure, 216 Sexual Harassment, 313 Indecent Exposure/Masterbation, 323 Indecent Exposure, 325 Sexual Harassment
Feb-15                            1                300 Level Benchmark Incidents: 307 Battery, 320 Verbal Threat to Staff, 321 Inappropriate Urinating or Defecating, 322 Disrespect to Staff
Mar-15                          -                  403 Benchmark Incidents: 403 Assault on Staff with Bodily Fluids
Apr-15                            1
May-15                          -                                                                                                                                 Figure 4
Jun-15                          -
Jul-15                          -                                                                                                              Indecent Exposure-Related Incidents Reported
Aug-15
Sep-15
                                  1
                                  1                                                                                                              with Any Assistant Public Defender Victims
Oct-15                            3 100
Nov-15                          -
Dec-15                            3  90                                                                                                                                                                                                                                                                                                                                       TRO:
Jan-16                            3
                                                                                                                                                                                                                                                                                                                                                                        11/28/17
Feb-16                            1  80
Mar-16                            5
Apr-16                            3  70
May-16                            2
Jun-16                            5  60
Jul-16                            1
Aug-16                            5  50
Sep-16                            4
Oct-16                            8  40
Nov-16                            4
Dec-16                            4  30
Jan-17                            5
Feb-17                            4  20
Mar-17                            2
Apr-17                            6  10
May-17                            5
Jun-17                            6   -
                                                                                       Jun-15
                                                                                                Jul-15




                                                                                                                                                                                                   Jun-16
                                                                                                                                                                                                            Jul-16




                                                                                                                                                                                                                                                                                                               Jun-17
                                                                                                                                                                                                                                                                                                                        Jul-17




                                                                                                                                                                                                                                                                                                                                                                                                                           Jun-18
                                                                                                                                                                                                                                                                                                                                                                                                                                    Jul-18
                                          Jan-15
                                                   Feb-15
                                                            Mar-15
                                                                     Apr-15
                                                                              May-15



                                                                                                         Aug-15
                                                                                                                  Sep-15
                                                                                                                           Oct-15
                                                                                                                                    Nov-15
                                                                                                                                             Dec-15
                                                                                                                                                      Jan-16
                                                                                                                                                               Feb-16
                                                                                                                                                                        Mar-16
                                                                                                                                                                                 Apr-16
                                                                                                                                                                                          May-16



                                                                                                                                                                                                                     Aug-16
                                                                                                                                                                                                                              Sep-16
                                                                                                                                                                                                                                       Oct-16
                                                                                                                                                                                                                                                Nov-16
                                                                                                                                                                                                                                                         Dec-16
                                                                                                                                                                                                                                                                  Jan-17
                                                                                                                                                                                                                                                                           Feb-17
                                                                                                                                                                                                                                                                                    Mar-17
                                                                                                                                                                                                                                                                                             Apr-17
                                                                                                                                                                                                                                                                                                      May-17



                                                                                                                                                                                                                                                                                                                                 Aug-17
                                                                                                                                                                                                                                                                                                                                          Sep-17
                                                                                                                                                                                                                                                                                                                                                   Oct-17
                                                                                                                                                                                                                                                                                                                                                            Nov-17
                                                                                                                                                                                                                                                                                                                                                                     Dec-17
                                                                                                                                                                                                                                                                                                                                                                              Jan-18
                                                                                                                                                                                                                                                                                                                                                                                       Feb-18
                                                                                                                                                                                                                                                                                                                                                                                                Mar-18
                                                                                                                                                                                                                                                                                                                                                                                                         Apr-18
                                                                                                                                                                                                                                                                                                                                                                                                                  May-18



                                                                                                                                                                                                                                                                                                                                                                                                                                             Aug-18
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Sep-18
Jul-17                            7
Aug-17                            4
Sep-17                            7
Oct-17                            9                                                                                                                                                       Indecent Exposure-Related Reported Incidents Any APD
Nov-17                            3
Dec-17                          -
Jan-18                          -
Feb-18                          -
Mar-18                            3
Apr-18                          -
May-18                          -
Jun-18                          -
Jul-18                          -
Aug-18                            1
Sep-18                          -

Total                         117


Jan-15 - Nov-17               3.23
Dec-17 - Sep-18               0.40




                                                                                                                                                                           DRAFT - Privileged & Confidential
                                                                                                                                                                               Attorney Work Product




                                                                                                                                                                                                                                                                                                                                                                                                                                                               Plaintiffs 001480
Cook County Sheriff's Office
Summary of Indecent Exposure-Related vs. Benchmark Incidents by Month - Division 8, 9 & 10 Incidents as a% of Jail Incidents




                    Indecent Exposure-Related Incidents           300 Level Benchmark Incidents                    403 Benchmark Incidents              Jail - Division 8, 9 & 10 as a % of Jail
                                                                                                                                                        Indecent
                                                                                                                                                        Exposure-       300 Level         403
                     Jail -       Jail - All                     Jail -                                       Jail -                                     Related      Benchmark Benchmark
                  Division 8, 9    Other                      Division 8, 9   Jail - All                   Division 8, 9   Jail - All                   Reported        Reported       Reported
      Period         & 10         Divisions    Jail - Total      & 10          Other        Jail - Total      & 10          Other        Jail - Total   Incidents       Incidents      Incidents
Jan-15                      10             6             16             76             47            123               7             3             10           63%            62%            70%
Feb-15                      17             3             20             64             48            112               5             2              7           85%            57%            71%
Mar-15                      16             6             22            120             47            167               7             5             12           73%            72%            58%                                                          Figure 5
Apr-15                      24             3             27            101             69            170             12              2             14           89%            59%            86%
May-15                      28             7             35             94             69            163               3             3              6           80%            58%            50%                         Indecent Exposure-Related vs. 300 Level Benchmark vs. 403 Benchmark
                                                                                                                                                                                                                           Reported Incidents - Division 8, 9 & 10 Incidents as a % of Jail Incidents
Jun-15                      24             7             31            103             55            158               9             4             13           77%            65%            69%
Jul-15                      39            11             50             84             64            148               7             6             13           78%            57%            54%
Aug-15                      36             8             44             98             61            159               8             1              9           82%            62%            89%       100%
Sep-15                      42            16             58             87             64            151               8             4             12           72%            58%            67%
Oct-15                      36             6             42             92             70            162             13              3             16           86%            57%            81%
                                                                                                                                                                                                         90%
Nov-15                      26            10             36             99             57            156             17              4             21           72%            63%            81%
Dec-15                      43             9             52             74             61            135             14              2             16           83%            55%            88%
Jan-16                      21             9             30             77             80            157             10              6             16           70%            49%            63%        80%
Feb-16                      34             2             36             74             59            133             13             11             24           94%            56%            54%
Mar-16                      44             5             49             83             76            159             14              8             22           90%            52%            64%        70%
Apr-16                      25            10             35             97             68            165               6             9             15           71%            59%            40%
May-16                      30            10             40            112             64            176             11              6             17           75%            64%            65%        60%
Jun-16                      39            10             49            123             70            193             29              5             34           80%            64%            85%
Jul-16                      36            11             47            104             73            177             17              9             26           77%            59%            65%
                                                                                                                                                                                                         50%
Aug-16                      47            14             61             97             86            183             15              9             24           77%            53%            63%
Sep-16                      44            10             54            128             85            213             17              7             24           81%            60%            71%
                                                                                                                                                                                                         40%
Oct-16
Nov-16
                            43
                            38
                                           8
                                          10
                                                         51
                                                         48
                                                                       149
                                                                       121
                                                                                       97
                                                                                      110
                                                                                                     246
                                                                                                     231
                                                                                                                     18
                                                                                                                     14
                                                                                                                                     8
                                                                                                                                     3
                                                                                                                                                   26
                                                                                                                                                   17
                                                                                                                                                                84%
                                                                                                                                                                79%
                                                                                                                                                                               61%
                                                                                                                                                                               52%
                                                                                                                                                                                              69%
                                                                                                                                                                                              82%                                                                                                                            TRO:
Dec-16                      61            17             78            111             89            200             16              1             17           78%            56%            94%        30%                                                                                                                11/28/17
Jan-17                      40             6             46            149            101            250             17              7             24           87%            60%            71%
Feb-17                      30            12             42            129            101            230             13              4             17           71%            56%            76%        20%
Mar-17                      30            19             49            129            112            241             17              9             26           61%            54%            65%
Apr-17                      39            11             50            117             93            210             13             10             23           78%            56%            57%
                                                                                                                                                                                                         10%
May-17                      38            11             49            180            164            344             10              5             15           78%            52%            67%
Jun-17                      32            10             42            151            130            281               6             6             12           76%            54%            50%
Jul-17                      26             7             33            184            150            334               7             4             11           79%            55%            64%         0%
Aug-17                      44            12             56            184            129            313               7             5             12           79%            59%            58%
Sep-17                      23            20             43            218            158            376             13             13             26           53%            58%            50%
Oct-17                      35            10             45            191            144            335               7             7             14           78%            57%            50%
Nov-17                      43            10             53            165            108            273             15              2             17           81%            60%            88%                     Indecent Exposure-Related Reported Incidents   300 Level Benchmark Reported Incidents   403 Benchmark Reported Incidents
Dec-17                      41            12             53            192            112            304               9             2             11           77%            63%            82%
Jan-18                      42             8             50            164            106            270               8             2             10           84%            61%            80%
Feb-18                      24             8             32            124            120            244               4             3              7           75%            51%            57%
Mar-18                      31            18             49            145            118            263               5             6             11           63%            55%            45%
Apr-18                      24             4             28            147             97            244               5             3              8           86%            60%            63%
May-18                      29            10             39            134             91            225               8             2             10           74%            60%            80%
Jun-18                      14             6             20            109             90            199               1             1              2           70%            55%            50%
Jul-18                      17             2             19            144             89            233               4             7             11           89%            62%            36%
Aug-18                      19            10             29            159             99            258               3             3              6           66%            62%            50%
Sep-18                      15             7             22            124            110            234               4             2              6           68%            53%            67%

Total                    1,439           421         1,860           5,607         4,091          9,698             466           224            690           77%           58%            68%




                                                                                                                                                                                  DRAFT - Privileged & Confidential
                                                                                                                                                                                      Attorney Work Product




                                                                                                                                                                                                                                                                                                                                           Plaintiffs 001481
Cook County Sheriff's Office
Summary of Indecent Exposure-Related Incidents by Month - by Jail Division (Wilner's original Figure 6)

                                                                                                                                    Indecent Exposure-Related Incidents
                                                                                                                                                                                                                                         Jail Division
                     Division 8, 9                                                                                                                                                                                         Jail Division Indeterminat             Jail - All
       Period           & 10          Division 1     Division 2      Division 3      Division 4     Division 5     Division 6      Division 11    Division 15    Division 7    Division 14    Division 16     Division 17 Not Specified        e                   Other           Jail - Total
Jan-15                         10               1            -                 4             -              -                1              -              -             -              -              -               -             -             -                          6              16
Feb-15
Mar-15
                               17
                               16
                                              -
                                                1
                                                             -
                                                               2
                                                                               2
                                                                               1
                                                                                             -
                                                                                             -
                                                                                                            -
                                                                                                            -
                                                                                                                           -
                                                                                                                             2
                                                                                                                                            -
                                                                                                                                            -
                                                                                                                                                           -
                                                                                                                                                           -
                                                                                                                                                                         -
                                                                                                                                                                         -
                                                                                                                                                                                        -
                                                                                                                                                                                        -              -
                                                                                                                                                                                                         1             -
                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                     -             -
                                                                                                                                                                                                                                                     1                        3
                                                                                                                                                                                                                                                                              6
                                                                                                                                                                                                                                                                                             20
                                                                                                                                                                                                                                                                                             22
                                                                                                                                                                                                                                                                                                                                                                                                           Figure 6
Apr-15                         24               1              1               1             -              -              -                -              -             -              -              -               -             -             -                          3              27                                                                                   Indecent Exposure-Related Incidents Reported By Jail Division
                                                                                                                                                                                                                                                                                                                                                                                       January 2015 - September 2018, Monthly Averages
May-15                         28               1              1             -               -                3              2              -              -             -              -              -               -             -             -                          7              35
Jun-15                         24             -              -                 2             -              -                2                1              1           -              -              -                 1           -               1                        7              31
Jul-15                         39               2              1               1             -              -                3                4            -             -              -              -               -             -             -                         11              50                                   35.00
Aug-15                         36               3            -                 2             -                1              1                1            -             -              -              -               -             -             -                          8              44
Sep-15                         42               5              2             -               -                1              2              -                3           -              -              -               -               3             3                       16              58                                                   31.98
Oct-15                         36               3              2             -               -              -                1              -              -             -              -              -               -             -             -                          6              42
Nov-15                         26               3              1               1             -              -                2                2            -             -              -              -               -               1             1                       10              36                                   30.00
Dec-15                         43               1            -               -               -                1              3                4            -             -              -              -               -             -             -                          9              52
Jan-16                         21               4              1               2             -                1            -                  1            -             -              -              -               -             -             -                          9              30
Feb-16                         34             -              -                 1             -              -              -                  1            -             -              -              -               -             -             -                          2              36
                                                                                                                                                                                                                                                                                                                                  25.00
Mar-16                         44             -                2             -               -              -                2              -              -             -                1            -               -             -               1                        5              49
Apr-16                         25             -              -               -                 1              1              7                1            -             -              -              -               -             -             -                         10              35
May-16                         30             -                2               1               1              2              3                1            -             -              -              -               -             -             -                         10              40
Jun-16                         39             -                1             -                 1              1              4                2              1           -              -              -               -             -             -                         10              49                                   20.00
Jul-16                         36             -                2             -                 1              1              4                3            -             -              -              -               -             -             -                         11              47
Aug-16                         47             -              -               -                 1            -                6                6              1           -              -              -               -             -             -                         14              61
Sep-16                         44             -              -                 1               1            -                6                2            -             -              -              -               -             -             -                         10              54
Oct-16                         43             -                1             -                 2            -                2                2            -             -              -              -               -               1             1                        8              51                                   15.00
Nov-16                         38             -                3             -                 1            -                2                4            -             -              -              -               -             -             -                         10              48
Dec-16                         61             -                4             -                 4            -                4                4            -             -              -              -               -               1             1                       17              78
Jan-17                         40             -                1             -               -              -                3                2            -             -              -              -               -             -             -                          6              46                                   10.00
Feb-17                         30             -                3             -               -                3              3                2              1           -              -              -               -             -             -                         12              42
Mar-17                         30             -                5               2               1              3              4                3            -             -              -              -               -               1             1                       19              49
Apr-17                         39             -              -                 1               2              1              2                5            -             -              -              -               -             -             -                         11              50
May-17                         38             -                1             -               -              -                2                7            -             -              -              -               -               1             1                       11              49                                    5.00
Jun-17                         32             -                4             -                 1            -                2                2            -             -              -              -               -               1             1                       10              42                                                                                                                                                           2.62         2.22
Jul-17                         26             -              -               -                 1            -                5                1            -             -              -              -               -             -             -                          7              33                                                                        0.56                 1.02               0.49             1.04         0.82
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     0.24            0.33
Aug-17                         44             -                2             -                 3            -                5                2            -             -              -              -               -             -             -                         12              56
                                                                                                                                                                                                                                                                                                                                      -
Sep-17                         23             -                1             -                 4              1             11                3            -             -              -              -               -             -             -                         20              43
Oct-17                         35             -              -               -                 3            -                5                2            -             -              -              -               -             -             -                         10              45                                             Division 8, 9 &       Division 1            Division 2          Division 3       Division 4   Division 5   Division 6   Division 11   Division 15     Jail Division
Nov-17                         43             -                2             -                 2              2              1                3            -             -              -              -               -             -             -                         10              53                                                   10                                                                                                                                            Indeterminate
Dec-17                         41             -              -               -                 3            -                3                3              2             1            -              -               -             -               1                       12              53
Jan-18                         42             -              -               -                 4              1            -                  3            -             -              -              -               -             -             -                          8              50
Feb-18                         24             -              -               -                 3            -                1                2            -             -              -              -               -               2             2                        8              32
Mar-18                         31             -              -               -                 6              3              3                6            -             -              -              -               -             -             -                         18              49
Apr-18                         24             -              -               -                 1              1              1                1            -             -              -              -               -             -             -                          4              28
May-18                         29             -              -               -               -                5              1                3              1           -              -              -               -             -             -                         10              39
Jun-18                         14             -                1             -               -              -                2                3            -             -              -              -               -             -             -                          6              20
Jul-18                         17             -              -               -               -              -              -                  1              1           -              -              -               -             -             -                          2              19
Aug-18                         19             -              -               -               -                4              4                2            -             -              -              -               -             -             -                         10              29
Sep-18                         15             -              -               -               -                1              1                5            -             -              -              -               -             -             -                          7              22

Total                  1,439              25             46                    22            47              37            118            100             11               1             1              1               1              11                  15              421             1,860
Average                 31.98           0.56           1.02                  0.49           1.04            0.82           2.62           2.22           0.24           0.02          0.02           0.02            0.02             0.24                0.33             9.36            41.33
Average based on Open Period for Div 1 and
                                         1.79
                                            3 (including Annex)               0.67

                                                                                       Sex-Related Incidents by Location
                                                                                                                                                                   Other
                                                     Division 3                      Division 8                                                                  Location in                                                                                                       Figure 6 (Corrected)
       Period         Division 1      Division 2      Annex          Division 6        RTU          Division 8     Division 9      Division 10    Division 11       Jail       Courthouse Grand Total
Jan-15                          1             -              -                 1               2              1              3               3             -             -            -           11                                                        Sex-Related Incidents by Male Inmates by Jail Location of Incident
                                                                                                                                                                                                                                                                   January 2015 - September 2018, Monthly Averages
Feb-15                        -               -              -               -                 1              1              4               5             -             -            -           11
Mar-15                          1               1            -                 2               2            -                7               5               1             1          -           20
Apr-15                          1             -              -               -                 7              3             10               3             -               1            1         26                35.00
May-15                          1               1            -               -                 2              2             15               7             -               2          -           30
Jun-15                        -               -              -                 1               2              1             12               5               1             4          -           26
Jul-15                          1               1            -                 2               1              2             26               7               4             2          -           46                30.00
Aug-15                          3             -              -                 1               4              1             19              10               1             1          -           40
Sep-15                          5             -              -               -                 4              3             14              18             -               9            1         54
                                                                                                                                                                                                                    25.00
Oct-15                          3               2            -                 1               1              2             13              18             -             -              1         41
Nov-15                          2               1            -                 1             -                2             12              11               2             1            3         35
Dec-15                          1             -              -                 3               2              6             19               8               3             4            2         48                20.00
Jan-16                          1             -                1             -                 4              5              7               2               1             2          -           23
Feb-16                        -               -              -               -                 3              2             12              15               1             1            1         35
Mar-16                        -                 2              1             -                 1              2             16              22             -               1            1         46                15.00                                                                                                                     13.73
Apr-16                        -               -              -                 6               4            -                8               7             -               2            5         32
May-16                        -                 2              1               1               3              1              8              14               1             1            2         34
                                                                                                                                                                                                                    10.00
Jun-16                        -               -              -                 4               1            -               21              10               2             4            9         51                                                                                                                                                            7.73
Jul-16                        -                 1            -                 4               1              2             20              11               3             1          -           43
Aug-16                        -               -              -                 3               1              4             25               8               7             7            4         59                 5.00                                                                                  3.31                                                                                      3.36
Sep-16                        -               -                1               3               4              5             25               7               2             1            6         54                                                                                       1.87                                                                                  2.04                                 2.44
                                                                                                                                                                                                                                   1.43                                                                                    1.58
Oct-16                        -                 1            -                 1               1              1             29               6               2             4            4         49                                                 0.82                0.18
Nov-16                        -                 2            -               -                 4            -               14              11               4             1            3         39                    -
Dec-16                        -                 4            -                 2               3              1             32              17               3             6            5         73                            Division 1        Division 2     Division 3 Annex       Division 6    Division 8 RTU     Division 8         Division 9      Division 10       Division 11     Other Location    Courthouse
Jan-17                        -                 1            -                 3               1            -               18               9               2             4            2         40                                                                                                                                                                                              in Jail
Feb-17                        -                 3            -                 3               2              2             12               7               2             7            4         42
Mar-17                        -                 4              2               3               5            -               14               6               3             7            5         49
Apr-17                        -               -              -                 2               4              2             13               9               4             9            8         51
May-17                        -                 1            -                 1               7              4             12               9               5             4            7         50
Jun-17                        -                 4            -                 1               5              2             18               5               2             2            5         44
Jul-17                        -               -              -                 5             -              -               16               5               1             2            3         32
Aug-17                        -                 3            -                 5               6            -               28               4               1             1            1         49
Sep-17                        -                 1            -                 9               2              1             10               4               3             4            5         39
Oct-17                        -               -              -                 4               5              3             13               4               2             8          -           39
Nov-17                        -                 1            -                 1               8              1             20               5               2             4            6         48
Dec-17                        -               -              -                 2              11              2             12               4               2             9            3         45
Jan-18                        -               -              -               -                 8              2             11              12               3             6            2         44
Feb-18                        -               -              -                 1               5            -                8               4               2             5          -           25
Mar-18                        -               -              -                 2               4              2              7               7               5             5            2         34
Apr-18                        -               -              -               -                 8            -                4               3               1             7          -           23
May-18                        -               -              -                 1               4            -                7               8               3             3            3         29
Jun-18                        -                 1            -               -                 2            -                6               5               3           -            -           17
Jul-18                        -               -              -               -               -                3              3               4               1             3            1         15
Aug-18                        -               -              -                 4               4            -                8               2               2             3            4         27
Sep-18                        -               -              -                 1             -              -                7               2               5             2            1         18

Total                          20              37               6             84            149              71            618            348             92            151           110           1,686
Average                       1.43            0.82           0.18            1.87           3.31            1.58          13.73           7.73           2.04           3.36          2.44          37.47


*Periods highlighted in green indicate active period based on population data (see Table 1, the last blue tab in this workbook).

                                                                                       Sex-Related Incidents by Location
                                                                                                                                                                   Other
                                                                                                                                                                                                                             Sex-Related Incidents by Male Inmates by Jail Location of Incident
                                                     Division 3                      Division 8                                                                  Location in                                                    January 2015 - September 2018, Monthly Averages by Year
       Period         Division 1      Division 2      Annex          Division 6        RTU          Division 8     Division 9      Division 10    Division 11       Jail      Courthouse
2015                         1.58            0.50            -              1.00            2.33           2.00          12.83             8.33           1.00           2.08        0.67             20.00
2016                         0.50            1.00           0.33            2.00            2.50           1.92          18.08            10.83           2.17           2.58        3.33             18.00
2017                          -              1.50           0.22            3.25            4.67           1.42          15.50             5.92           2.42           5.08        4.08             16.00
2018                          -              0.08            -              0.75            2.92           0.58           5.08             3.92           2.08           2.83        1.08             14.00
                                                                                                                                                                                                      12.00
                                                                                                                                                                                                      10.00
                                                                                                                                                                                                       8.00
                                                                                                                                                                                                       6.00
                                                                                                                                                                                                       4.00
                                                                                                                                                                                                       2.00
                                                                                                                                                                                                         -
                                                                                                                                                                                                                Division 1    Division 2     Division 3     Division 6     Division 8    Division 8    Division 9   Division 10     Division 11     Other       Courthouse
                                                                                                                                                                                                                                              Annex                           RTU                                                                 Location in
                                                                                                                                                                                                                                                                                                                                                     Jail

                                                                                                                                                                                                                                                                           2015     2016      2017    2018




                                                                                                                                                                                                                                                                                         DRAFT - Privileged & Confidential
                                                                                                                                                                                                                                                                                            Attorney Work Product




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Plaintiffs 001482
Cook County Sheriff's Office
Summary of Indecent Exposure-Related vs. Benchmark Incidents vs. 403 Incidents by Month - Adjudication Rate

                                  Adjudicated                              Not Adjudicated                Subtotal (exclude Not Available)                Adjudicated %
                     Indecent                                 Indecent                                  Indecent                                Indecent
                     Exposure-     300 Level    403           Exposure-       300 Level    403          Exposure-     300 Level       403       Exposure-   300 Level      403
                      Related     Benchmark Benchmark          Related       Benchmark Benchmark         Related     Benchmark Benchmark         Related   Benchmark Benchmark
                     Reported      Reported  Reported         Reported        Reported  Reported        Reported      Reported    Reported      Reported    Reported    Reported
      Period         Incidents     Incidents Incidents        Incidents       Incidents Incidents       Incidents     Incidents   Incidents     Incidents   Incidents   Incidents
Jan-15                       13           80          5                5             43          5             18           123            10       72.22%      65.04%      50.00%
Feb-15                       18           93          4                4             34          3             22           127             7       81.82%      73.23%      57.14%
Mar-15                       12          111          8               10             64          4             22           175            12       54.55%      63.43%      66.67%
Apr-15                      24           172        11                 4             60         11             28           232            22       85.71%      74.14%      50.00%
May-15                      29           140          5                7             35          1             36           175             6       80.56%      80.00%      83.33%                                                                      Figure 7
Jun-15                      24           126        11                 8             49          3             32           175            14       75.00%      72.00%      78.57%
Jul-15                      43           139          9               12             39          3             55           178            12       78.18%      78.09%      75.00%                              Indecent Exposure-Related vs. 300 Level Benchmark vs. 403 Benchmark Adjudication Rate
Aug-15                      42           143          7               11             42          2             53           185             9       79.25%      77.30%      77.78%
Sep-15                      43           141          5               10             42          6             53           183            11       81.13%      77.05%      45.45%   100.00%
Oct-15                      38           145        11                12             45          6             50           190            17       76.00%      76.32%      64.71%
Nov-15                      23           141        24                13             44          3             36           185            27       63.89%      76.22%      88.89%    90.00%
Dec-15                      33           129        19                17             39          2             50           168            21       66.00%      76.79%      90.48%
Jan-16                      25           173        19                10             47          3             35           220            22       71.43%      78.64%      86.36%    80.00%
Feb-16                      32           134        30                12             32          7             44           166            37       72.73%      80.72%      81.08%
Mar-16                      36           141        17                11             45          5             47           186            22       76.60%      75.81%      77.27%
Apr-16                      26           159        13                12             40          4             38           199            17       68.42%      79.90%      76.47%    70.00%
May-16                      29           177        15                13             49          4             42           226            19       69.05%      78.32%      78.95%
Jun-16                      37           167        22                15             89         17             52           256            39       71.15%      65.23%      56.41%    60.00%
Jul-16                      30           160        24                20             81          6             50           241            30       60.00%      66.39%      80.00%                                                                                                                                                    TRO:
Aug-16                      40           152        25                24             78          6             64           230            31       62.50%      66.09%      80.65%
Sep-16                      52           212        28                18             75          3             70           287            31       74.29%      73.87%      90.32%    50.00%                                                                                                                                        11/28/17
Oct-16                      40           266        22                20            114         10             60           380            32       66.67%      70.00%      68.75%                                                                                   Elevation from 200 Level to
Nov-16                      38           259        23                17             69          2             55           328            25       69.09%      78.96%      92.00%    40.00%                                                                          300 Level Violation Code:
Dec-16                      71           207        18                20             81          3             91           288            21       78.02%      71.88%      85.71%
Jan-17                      45           305        18                15             74          5             60           379            23       75.00%      80.47%      78.26%                                                                                             early May 2017
                                                                                                                                                                                      30.00%
Feb-17                      32           298        14                19             86          6             51           384            20       62.75%      77.60%      70.00%
Mar-17                      50           294        30                 8             87          6             58           381            36       86.21%      77.17%      83.33%
Apr-17                      41           294        24                12             58          6             53           352            30       77.36%      83.52%      80.00%    20.00%
May-17                      41           391        11                 8             72          6             49           463            17       83.67%      84.45%      64.71%
Jun-17                      45           288        15                11             77          3             56           365            18       80.36%      78.90%      83.33%    10.00%
Jul-17                      32           445        16                 7             55          1             39           500            17       82.05%      89.00%      94.12%
Aug-17                      59           364        11                 6             45          2             65           409            13       90.77%      89.00%      84.62%
Sep-17                      48           489        25                 6             56          4             54           545            29       88.89%      89.72%      86.21%      0.00%




                                                                                                                                                                                                 Feb-15




                                                                                                                                                                                                   Jul-15

                                                                                                                                                                                                 Sep-15



                                                                                                                                                                                                 Dec-15

                                                                                                                                                                                                 Feb-16




                                                                                                                                                                                                   Jul-16

                                                                                                                                                                                                 Sep-16



                                                                                                                                                                                                 Dec-16

                                                                                                                                                                                                 Feb-17




                                                                                                                                                                                                   Jul-17

                                                                                                                                                                                                 Sep-17



                                                                                                                                                                                                 Dec-17

                                                                                                                                                                                                 Feb-18




                                                                                                                                                                                                   Jul-18

                                                                                                                                                                                                 Sep-18
                                                                                                                                                                                                  Jan-15

                                                                                                                                                                                                 Mar-15
                                                                                                                                                                                                 Apr-15
                                                                                                                                                                                                 May-15
                                                                                                                                                                                                 Jun-15

                                                                                                                                                                                                 Aug-15

                                                                                                                                                                                                 Oct-15
                                                                                                                                                                                                 Nov-15

                                                                                                                                                                                                  Jan-16

                                                                                                                                                                                                 Mar-16
                                                                                                                                                                                                 Apr-16
                                                                                                                                                                                                 May-16
                                                                                                                                                                                                 Jun-16

                                                                                                                                                                                                 Aug-16

                                                                                                                                                                                                 Oct-16
                                                                                                                                                                                                 Nov-16

                                                                                                                                                                                                  Jan-17

                                                                                                                                                                                                 Mar-17
                                                                                                                                                                                                 Apr-17
                                                                                                                                                                                                 May-17
                                                                                                                                                                                                 Jun-17

                                                                                                                                                                                                 Aug-17

                                                                                                                                                                                                 Oct-17
                                                                                                                                                                                                 Nov-17

                                                                                                                                                                                                  Jan-18

                                                                                                                                                                                                 Mar-18
                                                                                                                                                                                                 Apr-18
                                                                                                                                                                                                 May-18
                                                                                                                                                                                                 Jun-18

                                                                                                                                                                                                 Aug-18
Oct-17                      55           425        12                 4             30          4             59           455            16       93.22%      93.41%      75.00%
Nov-17                      58           329        15                 3             41          2             61           370            17       95.08%      88.92%      88.24%
Dec-17                      73           359          9                5             71          2             78           430            11       93.59%      83.49%      81.82%
Jan-18                      51           337          8                8             45          1             59           382             9       86.44%      88.22%      88.89%
                                                                                                                                                                                                                      Indecent Exposure-Related Reported Incidents      300 Level Benchmark Reported Incidents   403 Benchmark Reported Incidents
Feb-18                      35           335        11                 3             29          2             38           364            13       92.11%      92.03%      84.62%
Mar-18                      50           358        10                 4             39          4             54           397            14       92.59%      90.18%      71.43%
Apr-18                      27           338          6                2             23          1             29           361             7       93.10%      93.63%      85.71%
May-18                      43           315          9                6             26          1             49           341            10       87.76%      92.38%      90.00%
Jun-18                      21           263          1              -               26        -               21           289             1     100.00%       91.00%    100.00%
Jul-18                      13           268          7                5             27          4             18           295            11       72.22%      90.85%      63.64%
Aug-18                      31           376          1                3             18          4             34           394             5       91.18%      95.43%      20.00%
Sep-18                      21           299          2                2             21          4             23           320             6       91.30%      93.44%      33.33%

Total                     1,669       10,937          630            442          2,342        187            2,111      13,279          817       79.06%      82.36%      77.11%

Jan-15 - Aug-16             597        2,823          284            230            997        101              827       3,820          385       72.19%      73.90%      73.77%
Sep-16 - Sep-18           1,072        8,114          346            212          1,345         86            1,284       9,459          432       83.49%      85.78%      80.09%


Jan-15 - May-17           1,007        5,349          472            367          1,713        148            1,374       7,062          620       73.29%      75.74%      76.13%
Jun-17 - Sep-18             662        5,588          158             75            629         39              737       6,217          197       89.82%      89.88%      80.20%
Sep-17 - Sep-18             526        4,491          116             51            452         33              577       4,943          149       91.16%      90.86%      77.85%




                                                                                                                                                                            DRAFT - Privileged & Confidential
                                                                                                                                                                                Attorney Work Product




                                                                                                                                                                                                                                                                                                                                                    Plaintiffs 001483
Cook County Sheriff's Office
Summary of Indecent Exposure-Related Incidents by Month - Adjudication Rates by Level

                                        Adjudicated                                                      Not Adjudicated                                                  Subtotal (exclude Not Available)                                      Adjudicated % by Type
                                                               No Violation                                                       No Violation Subtotal -                                                No Violation                                                No Violation
                      300 level    200 level    Both 200 &     Code Listed Subtotal -    300 level    200 level    Both 200 &     Code Listed    Not             300 level    200 level    Both 200 & Code Listed                   300 level   200 level Both 200 & Code Listed Subtotal -
      Period            only         only        300 level      for Inmate Adjudicated     only         only        300 level      for Inmate Adjudicated          only         only         300 level    for Inmate    Subtotal      only        only     300 level  for Inmate Adjudicated
Jan-15                         2            8              1              2         13          -              4              1           -              5                2            12              2            2          18     100.00%      66.67%     50.00%      100.00%    72.22%
Feb-15                         3            9              5              1         18            1            3           -              -              4                4            12              5            1          22      75.00%      75.00%    100.00%      100.00%    81.82%
Mar-15                         3            7              2           -            12            1            8              1           -            10                 4            15              3         -             22      75.00%      46.67%     66.67%        0.00%    54.55%
Apr-15                        11           10              3           -            24            1            3           -              -              4               12            13              3         -             28      91.67%      76.92%    100.00%        0.00%    85.71%
May-15                         2           18              6              3         29            2            2              3           -              7                4            20              9            3          36      50.00%      90.00%     66.67%      100.00%    80.56%
Jun-15                        12            8              3              1         24            4            2              2           -              8               16            10              5            1          32      75.00%      80.00%     60.00%      100.00%    75.00%
Jul-15                        14           11            13               5         43            1            7              4           -            12                15            18            17             5          55      93.33%      61.11%     76.47%      100.00%    78.18%
Aug-15                        13           18              9              2         42            1            9              1           -            11                14            27            10             2          53      92.86%      66.67%     90.00%      100.00%    79.25%
Sep-15                         7           11            24               1         43            4            3              3           -            10                11            14            27             1          53      63.64%      78.57%     88.89%      100.00%    81.13%
Oct-15                        12           18              6              2         38            8            2              2           -            12                20            20              8            2          50      60.00%      90.00%     75.00%      100.00%    76.00%
Nov-15                         3           10              9              1         23            3            5              5           -            13                 6            15            14             1          36      50.00%      66.67%     64.29%      100.00%    63.89%
Dec-15                        11           15              6              1         33            6            9              2           -            17                17            24              8            1          50      64.71%      62.50%     75.00%      100.00%    66.00%
Jan-16                         8            8              9           -            25            5            2              3           -            10                13            10            12          -             35      61.54%      80.00%     75.00%        0.00%    71.43%
Feb-16                        13            9            10            -            32            7            4              1           -            12                20            13            11          -             44      65.00%      69.23%     90.91%        0.00%    72.73%
Mar-16                        16            9            11            -            36            7            2              2           -            11                23            11            13          -             47      69.57%      81.82%     84.62%        0.00%    76.60%
Apr-16                         7           12              6              1         26            3            6              3           -            12                10            18              9            1          38      70.00%      66.67%     66.67%      100.00%    68.42%
May-16                         6           12              8              3         29            5            5              3           -            13                11            17            11             3          42      54.55%      70.59%     72.73%      100.00%    69.05%
Jun-16                         9           13            13               2         37            2            6              7           -            15                11            19            20             2          52      81.82%      68.42%     65.00%      100.00%    71.15%
Jul-16                        13            7            10            -            30            5           13              2           -            20                18            20            12          -             50      72.22%      35.00%     83.33%        0.00%    60.00%
Aug-16                         8           17            15            -            40            6            8            10            -            24                14            25            25          -             64      57.14%      68.00%     60.00%        0.00%    62.50%
Sep-16                        15           22              8              7         52            1           13              4           -            18                16            35            12             7          70      93.75%      62.86%     66.67%      100.00%    74.29%
Oct-16                        20            8              5              7         40            7            6              7           -            20                27            14            12             7          60      74.07%      57.14%     41.67%      100.00%    66.67%
Nov-16                        25            8              3              2         38            9            4              4           -            17                34            12              7            2          55      73.53%      66.67%     42.86%      100.00%    69.09%
Dec-16                        30           21            19               1         71            5            9              6           -            20                35            30            25             1          91      85.71%      70.00%     76.00%      100.00%    78.02%
Jan-17                        16            7            14               8         45            6            6              3           -            15                22            13            17             8          60      72.73%      53.85%     82.35%      100.00%    75.00%
Feb-17                        13            8              7              4         32            7           10              2           -            19                20            18              9            4          51      65.00%      44.44%     77.78%      100.00%    62.75%
Mar-17                        22           14            13               1         50            2            6           -              -              8               24            20            13             1          58      91.67%      70.00%    100.00%      100.00%    86.21%
Apr-17                        12           16            13            -            41            1            3              8           -            12                13            19            21          -             53      92.31%      84.21%     61.90%        0.00%    77.36%
May-17                        38            1           -                 2         41            6            2           -              -              8               44             3           -               2          49      86.36%      33.33%                 100.00%    83.67%
Jun-17                        42          -             -                 3         45           11          -             -              -            11                53           -             -               3          56      79.25%                             100.00%    80.36%
Jul-17                        31          -             -                 1         32            7          -             -              -              7               38           -             -               1          39      81.58%                             100.00%    82.05%
Aug-17                        52          -             -                 7         59            6          -             -              -              6               58           -             -               7          65      89.66%                             100.00%    90.77%
Sep-17                        46          -             -                 2         48            6          -             -              -              6               52           -             -               2          54      88.46%                             100.00%    88.89%
Oct-17                        54          -             -                 1         55            4          -             -              -              4               58           -             -               1          59      93.10%                             100.00%    93.22%
Nov-17                        54          -             -                 4         58            3          -             -              -              3               57           -             -               4          61      94.74%                             100.00%    95.08%
Dec-17                        58          -             -               15          73            5          -             -              -              5               63           -             -             15           78      92.06%                             100.00%    93.59%
Jan-18                        50          -             -                 1         51            8          -             -              -              8               58           -             -               1          59      86.21%                             100.00%    86.44%
Feb-18                        33          -             -                 2         35            3          -             -              -              3               36           -             -               2          38      91.67%                             100.00%    92.11%
Mar-18                        48          -             -                 2         50            4          -             -              -              4               52           -             -               2          54      92.31%                             100.00%    92.59%
Apr-18                        26          -             -                 1         27            2          -             -              -              2               28           -             -               1          29      92.86%                             100.00%    93.10%
May-18                        39          -             -                 4         43            6          -             -              -              6               45           -             -               4          49      86.67%                             100.00%    87.76%
Jun-18                        21          -             -              -            21          -            -             -              -           -                  21           -             -            -             21     100.00%                               0.00%   100.00%
Jul-18                        13          -             -              -            13            5          -             -              -              5               18           -             -            -             18      72.22%                               0.00%    72.22%
Aug-18                        30          -             -                 1         31            3          -             -              -              3               33           -             -               1          34      90.91%                             100.00%    91.18%
Sep-18                        21          -             -              -            21            2          -             -              -              2               23           -             -            -             23      91.30%                               0.00%    91.30%

Total                       982          335            251           101        1,669         191          162             89            -             442            1,173         497           340           101        2,111     83.72%       67.40%      73.82%     100.00%    79.06%


Jan-15 - May-17             364          335            251            57        1,007         116          162             89            -             367             480          497           340            57        1,374      75.83%      67.40%       73.82%    100.00%    73.29%
Jun-17 - Sep-18             618          -              -              44          662          75          -              -              -              75             693          -             -              44          737      89.18%       0.00%        0.00%    100.00%    89.82%




                                                                                                                                   DRAFT - Privileged & Confidential
                                                                                                                                       Attorney Work Product




                                                                                                                                                                                                                                                                         Plaintiffs 001484
Cook County Sheriff's Office
Summary of Indecent Exposure-Related vs. Benchmark Incidents vs. 403 Incidents by Month - Guilty as a % of Adjudicated



                                                                Other (Not Gulity, Invalid, Not Guilty |
                        Guilty (Guilty, Guilty | Invalid)             Invalid, Guilty | Not Guilty)                  Total Adjudicated                  Guilty as a % of Adjudicated
                     Indecent                                    Indecent                                  Indecent                                 Indecent
                     Exposure-    300 Level           403       Exposure-      300 Level         403       Exposure-     300 Level        403       Exposure-     300 Level       403
                      Related    Benchmark Benchmark              Related     Benchmark Benchmark           Related     Benchmark Benchmark          Related     Benchmark Benchmark
                     Reported     Reported         Reported     Reported       Reported       Reported     Reported      Reported     Reported      Reported      Reported     Reported
      Period         Incidents    Incidents        Incidents     Incidents     Incidents      Incidents    Incidents     Incidents     Incidents    Incidents     Incidents    Incidents
Jan-15                       11            67               5             2             13           -            13            80              5       84.62%        83.75%     100.00%
Feb-15                       12            82               4             6             11           -            18            93              4       66.67%        88.17%     100.00%
Mar-15                       10            98               7             2             13             1           12          111              8       83.33%        88.29%       87.50%
Apr-15                       23          148              11              1             24           -            24           172            11        95.83%        86.05%     100.00%
May-15                       26          130                5             3             10           -            29           140              5       89.66%        92.86%     100.00%                                                                 Figure 9
Jun-15
Jul-15
                             21
                             42
                                         121
                                         125
                                                          11
                                                            9
                                                                          3
                                                                          1
                                                                                         5
                                                                                        14
                                                                                                     -
                                                                                                     -
                                                                                                                  24
                                                                                                                  43
                                                                                                                               126
                                                                                                                               139
                                                                                                                                              11
                                                                                                                                                9
                                                                                                                                                        87.50%
                                                                                                                                                        97.67%
                                                                                                                                                                      96.03%
                                                                                                                                                                      89.93%
                                                                                                                                                                                 100.00%
                                                                                                                                                                                 100.00%
                                                                                                                                                                                                                         Indecent Exposure-Related vs. 300 Level Benchmark vs. 403 Benchmark -
Aug-15                       41          134                7             1              9           -            42           143              7       97.62%        93.71%     100.00%                                                      Guilty as a % of Adjudicated
Sep-15                       42          123                5             1             18           -            43           141              5       97.67%        87.23%     100.00%
Oct-15                       38          132              11            -               13           -            38           145            11      100.00%         91.03%     100.00%    100.00%
Nov-15                       20          127              24              3             14           -            23           141            24        86.96%        90.07%     100.00%
Dec-15                       32          126              19              1              3           -            33           129            19        96.97%        97.67%     100.00%     90.00%
Jan-16                       22          143              17              3             30             2          25           173            19        88.00%        82.66%       89.47%
Feb-16                       31          121              29              1             13             1          32           134            30        96.88%        90.30%       96.67%
                                                                                                                                                                                             80.00%
Mar-16                       30          124              16              6             17             1          36           141            17        83.33%        87.94%       94.12%
Apr-16                       26          151              13            -                8           -            26           159            13      100.00%         94.97%     100.00%
May-16                       22          154              14              7             23             1          29           177            15        75.86%        87.01%       93.33%    70.00%
Jun-16                       35          150              21              2             17             1          37           167            22        94.59%        89.82%       95.45%
Jul-16                       28          136              24              2             24           -            30           160            24        93.33%        85.00%     100.00%     60.00%
Aug-16                       36          133              21              4             19             4          40           152            25        90.00%        87.50%       84.00%
Sep-16                       44          183              28              8             29           -            52           212            28        84.62%        86.32%     100.00%     50.00%
Oct-16                       39          223              18              1             43             4          40           266            22        97.50%        83.83%       81.82%
Nov-16
Dec-16
                             35
                             59
                                         221
                                         182
                                                          22
                                                          17
                                                                          3
                                                                         12
                                                                                        38
                                                                                        25
                                                                                                       1
                                                                                                       1
                                                                                                                  38
                                                                                                                  71
                                                                                                                               259
                                                                                                                               207
                                                                                                                                              23
                                                                                                                                              18
                                                                                                                                                        92.11%
                                                                                                                                                        83.10%
                                                                                                                                                                      85.33%
                                                                                                                                                                      87.92%
                                                                                                                                                                                   95.65%
                                                                                                                                                                                   94.44%
                                                                                                                                                                                             40.00%                                                                                                                                 TRO:
Jan-17                       43          243              16              2             62             2          45           305            18        95.56%        79.67%       88.89%                                                                                                                                          11/28/17
Feb-17                       24          239              13              8             59             1          32           298            14        75.00%        80.20%       92.86%    30.00%
Mar-17                       45          219              26              5             75             4          50           294            30        90.00%        74.49%       86.67%
Apr-17                       35          237              22              6             57             2          41           294            24        85.37%        80.61%       91.67%    20.00%
May-17                       39          315                7             2             76             4          41           391            11        95.12%        80.56%       63.64%
Jun-17                       33          233              12             12             55             3          45           288            15        73.33%        80.90%       80.00%    10.00%
Jul-17                       22          343              14             10            102             2          32           445            16        68.75%        77.08%       87.50%
Aug-17                       51          289                9             8             75             2          59           364            11        86.44%        79.40%       81.82%     0.00%
Sep-17                       41          401              22              7             88             3          48           489            25        85.42%        82.00%       88.00%




                                                                                                                                                                                                        Feb-15




                                                                                                                                                                                                        Sep-15




                                                                                                                                                                                                        Feb-16




                                                                                                                                                                                                        Sep-16




                                                                                                                                                                                                        Feb-17




                                                                                                                                                                                                        Sep-17




                                                                                                                                                                                                        Feb-18




                                                                                                                                                                                                        Sep-18
                                                                                                                                                                                                         Jan-15

                                                                                                                                                                                                        Mar-15
                                                                                                                                                                                                        Apr-15
                                                                                                                                                                                                        May-15
                                                                                                                                                                                                        Jun-15
                                                                                                                                                                                                          Jul-15
                                                                                                                                                                                                        Aug-15

                                                                                                                                                                                                        Oct-15
                                                                                                                                                                                                        Nov-15
                                                                                                                                                                                                        Dec-15
                                                                                                                                                                                                         Jan-16

                                                                                                                                                                                                        Mar-16
                                                                                                                                                                                                        Apr-16
                                                                                                                                                                                                        May-16
                                                                                                                                                                                                        Jun-16
                                                                                                                                                                                                          Jul-16
                                                                                                                                                                                                        Aug-16

                                                                                                                                                                                                        Oct-16
                                                                                                                                                                                                        Nov-16
                                                                                                                                                                                                        Dec-16
                                                                                                                                                                                                         Jan-17

                                                                                                                                                                                                        Mar-17
                                                                                                                                                                                                        Apr-17
                                                                                                                                                                                                        May-17
                                                                                                                                                                                                        Jun-17
                                                                                                                                                                                                          Jul-17
                                                                                                                                                                                                        Aug-17

                                                                                                                                                                                                        Oct-17
                                                                                                                                                                                                        Nov-17
                                                                                                                                                                                                        Dec-17
                                                                                                                                                                                                         Jan-18

                                                                                                                                                                                                        Mar-18
                                                                                                                                                                                                        Apr-18
                                                                                                                                                                                                        May-18
                                                                                                                                                                                                        Jun-18
                                                                                                                                                                                                          Jul-18
                                                                                                                                                                                                        Aug-18
Oct-17                       47          375              12              8             50           -            55           425            12        85.45%        88.24%     100.00%
Nov-17                       52          271              15              6             58           -            58           329            15        89.66%        82.37%     100.00%
Dec-17                       63          295                9            10             64           -            73           359              9       86.30%        82.17%     100.00%
Jan-18                       47          273                7             4             64             1          51           337              8       92.16%        81.01%       87.50%                              Indecent Exposure-Related Reported Incidents   300 Level Benchmark Reported Incidents   403 Benchmark Reported Incidents
Feb-18                       30          269              10              5             66             1          35           335            11        85.71%        80.30%       90.91%
Mar-18                       45          308              10              5             50           -            50           358            10        90.00%        86.03%     100.00%
Apr-18                       24          263                6             3             75           -            27           338              6       88.89%        77.81%     100.00%
May-18                       39          250                9             4             65           -            43           315              9       90.70%        79.37%     100.00%
Jun-18                       19          209                1             2             54           -            21           263              1       90.48%        79.47%     100.00%
Jul-18                       12          233                7             1             35           -            13           268              7       92.31%        86.94%     100.00%
Aug-18                       30          318                1             1             58           -            31           376              1       96.77%        84.57%     100.00%
Sep-18                       20          245                2             1             54           -            21           299              2       95.24%        81.94%     100.00%

Total                     1,486         9,162            588           183          1,775            42         1,669       10,937           630       89.04%       83.77%       93.33%

Jan-15 - Aug-16             548         2,525            273            49            298            11           597        2,823           284       91.79%       89.44%       96.13%
Sep-16 - Sep-18             938         6,637            315           134          1,477            31         1,072        8,114           346       87.50%       81.80%       91.04%




                                                                                                                                                                                   DRAFT - Privileged & Confidential
                                                                                                                                                                                       Attorney Work Product




                                                                                                                                                                                                                                                                                                                                                  Plaintiffs 001485
Source: CCSO_BIU_ADPbyDivision_02152019_DRAFT_v1.0.pdf

                                    General Population ADP at CCDOC by Division and Month
                  Div2Dorm Div2Dorm Div2Dorm Div2Dorm
 Month     Year       1        2        3        4            Div3    Div3Annex   Div4
   1       2015         370      461      332      675           246        659       -
   2       2015         313      456        95     669           263        683       -
   3       2015         255      448      -        667           224        666       -
   4       2015         357      457      -        677           230        662       -
   5       2015         344      461      -        678           226        656       -
   6       2015         334      460        36     669           237        655       -
   7       2015         373      460      -        679           247        660       -
   8       2015         380      461      -        679           245        649       -
   9       2015         380      461      -        669           268        666       -
  10       2015         380      460      -        680           281        680       -
  11       2015         376      458         3     678           261        665       -
  12       2015         380      456        72     667           220        679       -
   1       2016         381      441      169      680           198        681       -
   2       2016         380      453      358      676              7       676      348
   3       2016         334      461      406      670            -         684      354
   4       2016         359      459      418      662            -         668      359
   5       2016         356      460      419      665            -         660      362
   6       2016         377      457      421      674            -         693      397
   7       2016         349      459      417      676            -         711      398
   8       2016         222      445      403      665            -         672      408
   9       2016         237      458      423      673            -         744      410
  10       2016         169      459      422      659            -         736      420
  11       2016         153      456      421      657            -         651      393
  12       2016         166      459      313      663            -         514      339
   1       2017         361      457       96      674            -         483      291
   2       2017         368      449      169      652            -         499      330
   3       2017         364      458      224      644            -         481      343
   4       2017         363      460      332      616            -         471      346
   5       2017         354      459      418      644            -         317      343
   6       2017         371      459      419      666            -           7      352
   7       2017         372      460      417      673            -          14      345
   8       2017         368      460      414      667            -         -        313
   9       2017         329      461      413      668            -          10      307
  10       2017         371      456       71      667            -         -        267
  11       2017         228      269      -        651            -         -        359
  12       2017         -        -        -        618            -         -        482
   1       2018         -        -        -        646            -         -        482
   2       2018         -        -        -        655            -         -        461




                                                                                            Plaintiffs 001486
 3   2018   -   -     -     651   -   -     350
 4   2018   -    62   -     599   -   -     264
 5   2018   -   -     -     669   -   -   NULL
 6   2018   -    26     6   638   -   -   NULL
 7   2018   -   447   323   -     -   -   NULL
 8   2018   -   459   266   -     -   -   NULL
 9   2018   -   440   361    18   -   -   NULL
10   2018   -   459   283   -     -   -   NULL
11   2018   -   455   149   -     -   -   NULL




                                                  Plaintiffs 001487
                                                                             Subtotal -
Div5       Div6   Div08RTU   Div8     Div9     Div10     Div11     Total     Div 8, 9, 10
    -         626      885      140      945       712     1,515     7,566         2,682
    -         715      884      145      934       715     1,516     7,388         2,678
    -         819      893      148      918       708     1,517     7,263         2,667
    -         652      879      159      921       703     1,517     7,214         2,662
    -         632      885      151      937       690     1,519     7,179         2,663
    -         699      878      132      933       675     1,516     7,224         2,618
    -         728      891      134      918       667     1,514     7,271         2,610
    -         679      903      134      864       692     1,520     7,206         2,593
    -         848      891      140      848       690     1,519     7,380         2,569
    -         924      878      134      968       686     1,518     7,589         2,666
    -         911      859      127      955       679     1,517     7,489         2,620
    -         849      848      131      961       677     1,517     7,457         2,617
    -         846      835      143      928       669     1,381     7,352         2,575
    -         922      874      142      921       670     1,460     7,887         2,607
    -         920      901      131      966       709     1,511     8,047         2,707
    -         953      905      135      947       742     1,509     8,116         2,729
    -         942      904      134      943       739     1,505     8,089         2,720
    -         960      901      136      964       755     1,511     8,246         2,756
      16      944      903      131      947       750     1,519     8,220         2,731
       5      939      910      141      931       730     1,506     7,977         2,712
    -         961      925      149      943       746     1,511     8,180         2,763
    -         953      908      138      930       737     1,513     8,044         2,713
    -         932      882      132      922       739     1,514     7,852         2,675
    -         948      849      134      934       748     1,506     7,573         2,665
    -         949      817      123      920       737     1,504     7,412         2,597
    -         889      793      129      865       728     1,488     7,359         2,515
    -         884      812      132      827       737     1,502     7,408         2,508
    -         905      814      125      817       727     1,499     7,475         2,483
    -         929      833      121      865       733     1,496     7,512         2,552
    -         948      811      119      932       728     1,498     7,310         2,590
    -         930      834      112      949       716     1,498     7,320         2,611
    -         902      820      114      969       704     1,503     7,234         2,607
    -         940      819      120      972       724     1,494     7,257         2,635
    -         822      818      111      959       723     1,486     6,751         2,611
     73       638      810      111      939       674     1,496     6,248         2,534
   187        694      850      116      899       640     1,466     5,952         2,505
   186        723      832      131      783       700     1,443     5,926         2,446
   200        743      855      126      785       704     1,458     5,987         2,470




                                                                                  Plaintiffs 001488
195   793   865   125   879   628   1,453   5,939   2,497
196   800   846   118   928   636   1,441   5,890   2,528
192   906   871   124   929   712   1,384   5,787   2,636
191   937   856   123   929   738   1,489   5,933   2,646
194   920   859   126   931   741   1,504   6,045   2,657
188   902   884   132   944   749   1,508   6,032   2,709
195   972   868   138   960   755   1,513   6,220   2,721
192   969   814   130   929   750   1,513   6,039   2,623
182   956   810   123   931   748   1,508   5,862   2,612




                                                    Plaintiffs 001489
A&M Added
 Subtotal -    Subtotal - Subtotal -
 Jail Other      Div 2      Div 3
       4,884        1,838      905
       4,710        1,533      946                  Population Stats
       4,596        1,370      890     Div 1        No Data
       4,552        1,491      892     Div 2        Data for four dorms from Jan 15 to Nov 18
       4,516        1,483      882     Div 3        Data from Jan 15 to Feb 16
       4,606        1,499      892     Div 3 Annex Data from Jan 15 to Sep 17
       4,661        1,512      907     Div 4        Data from Feb 16 to Apr 18
       4,613        1,520      894     Div 5        Data from Jul 15-Aug 15, then Nov 17 to Nov 18
       4,811        1,510      934     Div 6        Data from Jan 15 to Nov 18
       4,923        1,520      961     Div 6 Annex Not included
       4,869        1,515      926     Div 7        Not included
       4,840        1,575      899     Div 8 RTU    Data from Jan 15 to Nov 18
       4,777        1,671      879     Div 8 RTU Annex
                                                   Not included
       5,280        1,867      683     Div 8/Cermak May be included as Div 8; Data from Jan 15 to Nov 18
       5,340        1,871      684     Div 9        Data from Jan 15 to Nov 18
       5,387        1,898      668     Div 10       Data from Jan 15 to Nov 18
       5,369        1,900      660     Div 11       Data from Jan 15 to Nov 18
       5,490        1,929      693     Div 14       No Data
       5,489        1,901      711     Div 15       No Data
       5,265        1,735      672     Div 16       No Data
       5,417        1,791      744     Div 17       No Data
       5,331        1,709      736
       5,177        1,687      651
       4,908        1,601      514
       4,815        1,588      483
       4,844        1,638      499
       4,900        1,690      481
       4,992        1,771      471
       4,960        1,875      317
       4,720        1,915         7
       4,709        1,922        14
       4,627        1,909       -
       4,622        1,871        10
       4,140        1,565       -
       3,714        1,148       -
       3,447          618       -
       3,480          646       -
       3,517          655       -




                                                                                                Plaintiffs 001490
3,442   651   -
3,362   661   -
3,151   669   -
3,287   670   -
3,388   770   -
3,323   725   -
3,499   819   -
3,416   742   -
3,250   604   -




                  Plaintiffs 001491
Cook County Jail Website               Notes
Inactive now; closed in Feb 2016
In use now; currently male division
Inactive now; closed in Feb 2016; female division
Inactive now; closure date not found
In use now; currently male division
Listed as the bonding facility
In use now; currently male division
In use now; formerly Div 2 Dorm 2 & 3
Not found                              *Only one case was recorded at Div 7 - source file indicates it actually occurred at Cermak
In use now
In use now; formerly Div 5
In use now
In use now; general population
In use now; general population after 2008
In use now; currently male division
Not found                              *One case recorded; ID indicates DIV 3 Annex
Not found                              *One case recorded; ID indicates DIV 15; source file also indicates "hospital"
Not found                              *One case recorded; ID indicates DIV 16; occurred when inmate was interviewed by MHS (mental hea
Inactive now; closed in Feb 2016; female
                                    *Onedivision
                                         case recorded; ID indicates DIV 17; female inmate (thus excluded)




                                                                                                                        Plaintiffs 001492
Plaintiffs 001493
curred at Cermak




rviewed by MHS (mental health services?)




                                           Plaintiffs 001494
